Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election of Group II directed to a  cell reprogrammed to exhibit higher expression of cell surface thiols, in the reply filed on 01 January 2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim Status
Claims 1-13 are pending.  However, claims 1-4, 6-9 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 5 and 10-13 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12 June 2019 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/US2017/030062 (filed 04/28/2017) which claims benefit of 62/328,780 (filed 04/28/2016).  The instant 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Adluri
Claims 5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adluri et al. (J Mol Cell Cardiol. 2011; 50(1): 239-247).
	Claim 5 is directed to a cell reprogrammed to exhibit higher expression of cell surface thiols.
	Claim 10 is directed to the cell of claim 5, wherein the cell is genetically modified to express thioredoxin.
	Claim 12 is directed to the cell of claim 5, wherein the cell persists in vivo for at least four months, five months, six months, seven months, eight months, nine months, 
	The specification (page 39, lines 9-10) of the current application states: “Thioredoxin1 (Trx1)-transgenic mouse, in which human Trx1 is systemically over expressed under control of the β-actin promoter” was made by Adluri et al. (J Mol Cell Cardiol. 2011; 50(1): 239-247).  Furthermore, a transgenic mouse having this genetic modification shows increased expression of cell surface thiols (c-SH) in splenic T-cells (Spec. page 39, lines 18-19).
	Regarding the characteristics of claim 12, the claimed cells have the same structure as the cells of Adluri et al. and therefore would have the same characteristics.  MPEP 2112.01(II) recites that "products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable."
	Accordingly, the examiner submits that Adluri et al. anticipated the limitations of claims 5, 10, 12.
Son
Claims 5, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (Cell Research (2006)16: 230-239).
	Claim 5 is directed to a cell reprogrammed to exhibit higher expression of cell surface thiols.
	Claim 10 is directed to the cell of claim 5, wherein the cell is genetically modified to express thioredoxin.

	The specification (page 39, lines 9-10) of the current application states: “Thioredoxin1 (Trx1)-transgenic mouse, in which human Trx1 is systemically over expressed under control of the β-actin promoter.”  Furthermore, a transgenic mouse having this genetic modification shows increased expression of cell surface thiols (c-SH) in splenic T-cells (Spec. page 39, lines 18-19).
Son et al. teach “TRX transgenic (TRX-tg) mice that carry the human TRX transgene under the control of β-actin promoter and overexpress human TRX throughout the body” (page 230, col.2).  Son et al. also teach “Immunological status of TRX-tg mice inclined to T helper (Th) 2 dominant in primary immune response,” (abstract).
	Regarding the characteristics of claim 12, the claimed cells have the same structure as the cells of Son et al. and therefore would have the same characteristics.  MPEP 2112.01(II) recites that "products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable."
	Accordingly, the examiner submits that Son et al. anticipated the limitations of claims 5, 10, 12.


Balaji
Claims 5, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaji et al. (J ALLERGY CLIN IMMUNOL. 2011; 128(1): 92-99, 99e1-99e4).
	Claim 5 is directed to a cell reprogrammed to exhibit higher expression of cell surface thiols.
Claim 11 is directed to the cell of claim 5, wherein the cell is contacted with a pharmacological modulator selected from the group consisting of IL-4, recombinant thioredoxin (rTrx), thioredoxin-reductase, glutathione, a-ketoglutarate, and proline. 
	Claim 12 is directed to the cell of claim 5, wherein the cell persists in vivo for at least four months, five months, six months, seven months, eight months, nine months, ten months, eleven months, twelve months, two years, or three years after administration.
	The specification (page 20, lines 1-4) of the current application states: 

    PNG
    media_image1.png
    208
    1090
    media_image1.png
    Greyscale

Balaji et al. teach (abstract):

    PNG
    media_image2.png
    111
    617
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    108
    661
    media_image3.png
    Greyscale
 
	Regarding the characteristics of claim 12, the claimed cells have the same structure as the cells of Balaji et al. and therefore would have the same characteristics.  MPEP 2112.01(II) recites that "products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable."
	Accordingly, the examiner submits that Balaji et al. anticipated the limitations of claims 5, 11-12.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Son
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Son et al. (Cell Research (2006)16: 230-239).
Claim 13 is directed to a cell generated by the method of claim 1.

The examiner interprets claim 13 as a product-by-process claim implicitly indicating the cell is a T memory stem cell (Tscm).  Neither claim 13 nor claim 1 define the structure of the claimed cells as requiring overexpression of thioredoxin.  However, the current specification indicates this is an embodiment that meets the claim limitations.
Therefore, claim 13 can be reinterpreted as being directed to a cell generated by a method of generating T memory stem cells (Tscm) that persist long term in vivo and exhibit superior anti-cancer activity, the method comprising reprogramming T cells to exhibit higher expression of cell surface thiols. 
Son et al. teach “TRX transgenic (TRX-tg) mice that carry the human TRX transgene under the control of β-actin promoter and overexpress human TRX throughout the body” (page 230, col.2).  Son et al. also teach “Immunological status of TRX-tg mice inclined to T helper (Th) 2 dominant in primary immune response,” (abstract).  The cells of Son are taught to be derived from bone marrow cells of TRX transgenic (TRX-tg) mice, thereby suggesting these compass T memory stem cells (Tscm).
The claimed cells have the same structure as the cells of Son et al. and therefore would have the same characteristics.  MPEP 2112.01(II) recites that "products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable."

Balaji
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Balaji et al. (J ALLERGY CLIN IMMUNOL. 2011; 128(1): 92-99, 99e1-99e4).
Claim 13 is directed to a cell generated by the method of claim 1.
Claim 1 is directed to a method of generating T memory stem cells (Tscm) that persist long term in vivo and exhibit superior anti-cancer activity, the method comprising reprogramming T cells to exhibit higher expression of cell surface thiols.
The examiner interprets claim 13 as a product-by-process claim implicitly indicating the cell is a T memory stem cell (Tscm).  Neither claim 13 nor claim 1 define the structure of the claimed cells as requiring overexpression of thioredoxin.  However, the current specification indicates this is an embodiment that meets the claim limitations.
Therefore, claim 13 can be reinterpreted as being directed to a cell generated by a method of generating T memory stem cells (Tscm) that persist long term in vivo and exhibit superior anti-cancer activity, the method comprising reprogramming T cells to exhibit higher expression of cell surface thiols. 
Balaji teach T cell lines exposed to recombinant TRX.  The current specification teach that a source of T cells can be T cell lines (Spec. page 25, line 19).   Balaji further teaches that their cells become CD4+ T helper cells.  Therefore, Balaji suggest these cells encompass T memory stem cells (Tscm).

Accordingly, Balaji et al. either anticipates or is obvious over the cells of the instant claims.

Conclusion
No claims are allowed. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633